Opinion filed July 27, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00095-CV
                                  __________

                          PAULA MORRIS, Appellant
                                          V.
        JOSE TERRAZAS AND THERESA MYERS, Appellees

                 On Appeal from the County Court at Law No. 2
                            Midland County, Texas
                       Trial Court Cause No. CC17487


                   MEMORANDUM OPINION ON
                    MOTION FOR REHEARING
       Paula Morris, Appellant, moved for a rehearing after the original opinion was
issued in this case. In her motion for rehearing, she asserts that she timely filed suit
in justice court on October 21, 2013, and in support of her assertion, she attached a
case history printout that she asserts came from the justice court. She asserts that
this court should change its opinion because of the error involved with the date that
the suit was filed in the justice court. We note that the document attached to her
motion for rehearing is not in the appellate record. We also note that evidence that
is not contained in the appellate record, which consists of the clerk’s record and the
reporter’s record, is not properly before this court. See TEX. R. APP. P. 34.1, 34.5,
34.6; see also Tex. Windstorm Ins. Ass’n v. Jones, 512 S.W.3d 545, 552 (Tex.
App.—Houston [1st Dist.] 2016, no pet.); In re L.T.H., 502 S.W.3d 338, 342 (Tex.
App.—Houston [14th Dist.] 2016, no pet.) (citing WorldPeace v. Comm’n for
Lawyer Discipline, 183 S.W.3d 451, 465 n.23 (Tex. App.—Houston [14th Dist.]
2005, pet. denied)); Save Our Springs All., Inc. v. City of Dripping Springs, 304
S.W.3d 871, 892 (Tex. App.—Austin 2010, pet. denied); Burke v. Ins. Auto Auctions
Corp., 169 S.W.3d 771, 775 (Tex. App.—Dallas 2005, pet. denied). Even when a
party asserts that the attached documents were filed with the trial court, if the
documents were not properly included in the appellate record, we are unable to
consider them in our review. Perry v. Kroger Stores, Store No. 119, 741 S.W.2d
533, 534–35 (Tex. App.—Dallas 1987, no writ). In this case, the document attached
to Appellant’s motion for rehearing is not in the appellate record, and the record
reflects that Appellant’s petition filed in her justice court suit bears a file-stamped
date of November 4, 2013.
      We deny Appellant’s motion for rehearing.




                                                     MIKE WILLSON
                                                     JUSTICE


July 27, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          2